Citation Nr: 0308425	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for nerve injury 
with impaired function of bladder and bowel and loss of 
penile erections as a result of Department of Veterans 
Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

The issues on appeal arose from a June 1998 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision.  

In February 2001 the Board of Veterans' Appeals (Board) 
determined that the veteran had submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a knee disability, the appeal was granted to 
that extent only.  

The issues of entitlement to service connection for a knee 
disability and entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for nerve injury with 
impaired function of bladder and bowel and loss of penile 
erections as a result of VA treatment were remanded to the RO 
for additional development including notification and 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA) (November 9, 2000; 114 Stat. 2096, 2096-97 (2000) 
(codified at 38 U.S.C. § 5103).  

In January 2003 the RO most recently affirmed the 
determinations previously entered, and returned the case to 
the Board without evidence of notification and consideration 
of VCAA as directed by the Board in February 2001.  


The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for nerve injury with 
impaired function of bladder and bowel and loss of penile 
erections as a result of VA treatment will be addressed in 
the remand portion of the decision.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board finds that the veteran is not prejudiced by 
appellate review of the issue of entitlement to service 
connection for a knee disability in view of the favorable 
decision cited below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Also, the Board notes that in April 2000 the RO denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional knee 
disability as a result of VA treatment.

A March 2001 statement from the veteran stating that a VA 
physician told him that part of his knee problem was the 
result of VA treatment may be construed as a notice of 
disagreement (NOD) to the April 2000 rating decision.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in these circumstances where a NOD is filed, but a statement 
of the case (SOC) has not been issued, the Board must remand 
the claim to the RO to direct that a statement of the case be 
issued.  This matter is further addressed in the remand 
portion of this decision.


FINDING OF FACT

The probative and competent medical evidence establishes that 
the veteran's bilateral knee disability cannot satisfactorily 
be dissociated from his active service.  


CONCLUSION OF LAW

A bilateral knee disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §3.303 (d) 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's enlistment physical examination report in 
January 1960 shows a left knee scar.  Otherwise the left knee 
was normal.  Normal right knee was indicated.  

In August 1960, he was seen for a left knee injury diagnosed 
as a left knee contusion.  The remaining service medical 
records were silent for left knee findings.  A December 1963 
physical examination for separation from service revealed 
normal right and left knees.

A June 1965 postservice VA physical examination report is 
silent for left knee complaints or symptoms.  Based on his 
reported musculoskeletal complaints, the examiner who a 
special orthopedic consultation focused on the right lower 
extremity.

VA outpatient treatment records dating from the mid 1980's 
refer to a left knee disability characterized as 
osteoarthritis and chondromalacia.

Other evidence of record consists of VA hospital and 
outpatient treatment records dating between approximately 
November 1994 and February 1999.  Such records continue to 
refer to arthritis of the left knee, and include references 
to right knee degenerative changes and pain, in other words, 
bilateral knee symptomatology.

In November 1994, the veteran underwent a left knee 
arthroscopy for preoperative diagnosis of tear of anterior 
horn medial meniscus, synovitis and severe chondromalacia 
patella.  

March 1998 VA medical records refer to osteoarthritis of both 
knees.  




In June 1999, the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  The veteran primarily focused upon his claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for nerve injury with 
impaired function of bladder and bowel, and loss of penile 
erections as a result VA treatment.

In February 2001 the Board remanded this case to the RO for 
additional development including obtaining a medical opinion 
from an appropriate specialist as to whether the reported 
bilateral knee disabilities are related to active service.  

A September 2001 special VA orthopedic examination report 
includes several addendums.  An October 2002 addendum shows 
the medical specialist reviewed the claims file.  He 
essentially opined that the veteran's right knee symptoms 
including chondromalacia with small medial meniscus tear in 
all probability stemmed from activity in service.  

A December 2002 addendum shows the medical specialist 
suggested that the veteran's left knee disability was well 
documented in the file beginning in active service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be presumed for certain chronic 
diseases, including osteoarthritis, if manifest to a 
compensable degree within the year after service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notified the veteran of the VCAA when it 
issued its previous decision in February 2001.  The Board 
directed the RO to provide the veteran more detailed 
information referable to this new law as it pertains to the 
duties to notify and assist the veteran in the development of 
his claim.  As the Board noted earlier, the RO did not comply 
with the Board's request.  However, the Board is of the 
opinion that the deficiencies of the RO with respect to these 
duties, for the purpose of the claim of entitlement to 
service connection for a bilateral knee disorder, constitute 
harmless error, as the Board is granting the full benefit 
sought on appeal.


Service Connection

Following a comprehensive analysis of the record, the Board 
finds that the probative and competent medical evidence 
provides a probable etiologic relationship between the 
veteran's bilateral knee disability and active service.  The 
record is absent clear and unmistakable evidence that a 
chronic knee disability which manifested in service existed 
before service.  See 38 U.S.C.A. § 1111.  The Board notes 
that considerable weight has been accorded the recent opinion 
of a VA orthopedic examiner.  

To reiterate the three basic requirements to prevail in a 
claim of entitlement to service connection, the Board notes 
that the first requirement is a present disability.  The 
veteran has been diagnosed with osteoarthritis of both knees.  
There is both medical and lay evidence of in-service 
incurrence of injury to at least one knee in service.  Most 
important of all, the file contains a competent medical 
opinion linking the post service diagnosed bilateral knee 
disability to trauma sustained in service.



The competent, probative evidence of record shows that the 
veteran's post service diagnosed bilateral knee disorder 
cannot satisfactorily be dissociated from his active service.  
Under the circumstances of this case, the Board finds that 
the record supports a grant of entitlement to service 
connection.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  Such circumstances 
include where the agency of original jurisdiction has 
performed little or no development, and has not issued a SOC 
following submission of a NOD.




The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding the case 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

In the veteran's case at hand, the RO's failure to issue a 
development letter consistent with the requirements of the 
VCAA, particularly for a claim that commenced well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.  The failure to issue a SOC following submission of a 
NOD also compels remand.  Manlincon, supra.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

In this regard, the RO should contact the 
veteran and request that he identify the 
names, and addresses of all medical care 
providers, VA and non-VA, with opinions 
on whether or not the nerve injury 
secondary to epidural block with impaired 
function of bladder and bowel and with 
loss of penile erections was the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or an event not reasonably 
foreseeable.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
those sources identified by him.  If 
these records can't be obtained and there 
is no affirmative evidence that they 
don't exist, inform the veteran of the 
records that could not be obtained, 
including what efforts were made to 
obtain them. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159)  The RO should verify 
compliance with the CAVC's holding in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
5.  The RO should furnish the veteran and 
his representative a SOC addressing the 
issue of entitlement to compensation 
benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional knee 
disability as a result of VA treatment.  
The RO should advise the veteran of the 
need to timely file a substantive appeal 
if he wishes appellate review. 

6.  The RO should readjudicate the issue 
of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for nerve injury with impaired 
function of bladder and bowel and loss of 
penile erections as a result of VA 
treatment.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified by the RO.


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



